DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

In response to the Patent appeal board review decision 04/04/2022, Claims 18-23 are pending. No new matter has been added. 


In response to the Patent appeal board review decision 04/04/2022, see pages 5-8, the rejection of independent claims 18 and 21 are reversed. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 18-23 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 18-23 are allowed. 
Independent Claims 18 and 21 respectively recite the limitations of: (a) identifying a brightest pixel in the image in term of its norm and assuming the pixel is fully lit by both the sun and the sky; (b) determining a direct flux and a diffuse flux of the pixel; (c) determining a sunlit only surface signature and a skylit only surface signature of the pixel using the direct and diffuse fluxes; (d) for each pixel of the image, determining an abundance of the sunlit surface signature and an abundance of the skylit surface signature, and removing the sunlit surface and skylit surface signatures from pixels of the image; (e) repeating (a) through (d) a predetermined number of times or until the norm of the pixel last identified in (a) is below a predetermined threshold value, where the pixel identified in (a) in the next iteration is the next brightest pixel in the image after the previous iteration sunlit and skylit only surface signatures have been removed; and (f) compensating at least some selected pixels of the image, where a given pixel from the selected pixels is compensated using the direct and diffuse fluxes of the given pixel as well as a sun illumination factor and a sky illumination factor of the given pixel, the sun illumination factor being the sum of the abundances of the sunlit surface signatures and the sky illumination factor being a sum of the abundances of the skylit surface signatures of all pixels selected in the iterative process for the given pixel.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Amin et al. in paragraphs [0003], [0005], fig. 1 and 7, discloses cloud shadow detection in ocean color scene can be important and beneficial. For example, the cloud shadowed pixel (pixel illuminated by only skylight photons since direct photons are removed by the cloud) in combination with the neighboring sunlit pixel (pixel illuminated by both direct solar and skylight photons) of similar optical properties can be used to remove atmospheric effects from these scenes. The neighboring sunlit pixels then can be used as known reflectance targets for validation of the sensor calibration and atmospheric correction. Cloud shadow is important for many other reasons as well. For example, cloud shadow can impact mesoscale atmospheric circulations that lead to major convective storm systems. Furthermore, cloud shadow can also be used to estimate both cloud base and cloud top height which are still a challenge to estimate reliably from space. Thus, it can be important to detect not only clouds but also their shadows from satellite images obtained from, for example, but not limited, high spatial resolution systems; in comparison to identifying cloud regions using brightness thresholds from ocean color sensor data, it is difficult to identify the cloud shadow regions because their brightness values are very close to those of their neighbors or some other regions. Distinguishing cloud shadows over water bodies based on spectral reflectance shape and amplitude information can be very difficult. Shadows' brightness varies with atmospheric conditions and imaging geometry. Brightness or the spectral shape alone may not be appropriate for cloud shadow detection. However, brightness values from cloud shadows and nearby sunlit regions over water can provide a great deal of information if a small portion of the image (where water and atmosphere can be assumed uniform) is examined at a time. Radiance measured over the water pixels (sunlit pixels) includes three components--radiance due to direct solar light, radiance due to diffuse sky light, and path radiance which accounts for most of the signal measured over water pixels. For the shadow pixels, radiance includes the reflection of the diffuse sky light and the path radiance. Path radiance from cloud shadow pixels to the sensor may be slightly lower than path radiance from sunlit pixels depending on how much of the path radiance atmosphere is shadowed. Water leaving radiance from the shadowed region is slightly lower than the nearby sunlit region since the shadowed region is only illuminated by the diffused sky light. The total top of the atmosphere radiance from the shadow region should be slightly lower compared to the adjacent sunlit region. Assuming the optical properties of water and atmosphere are homogeneous around shadow and adjacent sunlit regions, studying small uniform regions one at a time can enable the separation of the cloud shadows from surrounding features. 

However, Amin et al.., even if combined, fail to teach or suggest (a) identifying a brightest pixel in the image in term of its norm and assuming the pixel is fully lit by both the sun and the sky; (b) determining a direct flux and a diffuse flux of the pixel; (c) determining a sunlit only surface signature and a skylit only surface signature of the pixel using the direct and diffuse fluxes; (d) for each pixel of the image, determining an abundance of the sunlit surface signature and an abundance of the skylit surface signature, and removing the sunlit surface and skylit surface signatures from pixels of the image; (e) repeating (a) through (d) a predetermined number of times or until the norm of the pixel last identified in (a) is below a predetermined threshold value, where the pixel identified in (a) in the next iteration is the next brightest pixel in the image after the previous iteration sunlit and skylit only surface signatures have been removed; and (f) compensating at least some selected pixels of the image, where a given pixel from the selected pixels is compensated using the direct and diffuse fluxes of the given pixel as well as a sun illumination factor and a sky illumination factor of the given pixel, the sun illumination factor being the sum of the abundances of the sunlit surface signatures and the sky illumination factor being a sum of the abundances of the skylit surface signatures of all pixels selected in the iterative process for the given pixel, as required by claims 18 and 21. Indeed, these references are silent about any such correction of image pixels. The remaining cited art of record does not cure this deficiency. Accordingly, claims 18 and 21 are allowed. Claims 19-20 are allowed by virtue of their dependency on claim 18. Claims 22-23 are allowed by virtue of their dependency on claim 21.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661